DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a conveyance unit (corresponding to 503-504 in the instant disclosure), a print unit (corresponding to 5 in the instant disclosure), a stacking portion (corresponding to 40in the instant disclosure), and a holding unit (corresponding to 184, 610 in the instant disclosure) in claims 1-12, an abutting portion (corresponding to 611a in the instant disclosure) in claims 2-4, a first supply mechanism (corresponding to 160 in the instant disclosure) and a second supply mechanism (corresponding to 161 in the instant disclosure) in claim 4, a moving unit (corresponding to 603 in the instant disclosure) in claims 5-7, a driving unit (corresponding to 602 in the instant disclosure) in claims 6-7, a detection unit (corresponding to the sheet detection unit in paragraph [0021] of the instant disclosure) in claims 9-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hayashi (US PGPub 2017/0050451 A1).
As to claim 1, Hayashi teaches a printing apparatus (figures 1-2) comprising:
a conveyance unit (25) configured to convey a sheet in a conveyance direction (figures 1-2);
a print unit (31) configured to perform printing on the sheet conveyed in the conveyance direction by the conveyance unit (figures 1-2);
a discharge port (14a) from which the sheet printed by the print unit is discharged (figures 1-2);
a stacking portion (50) located below the discharge port and configured to stack the sheet discharged from the discharge port in a state where a leading end of the sheet is directed to an upstream side in the conveyance direction (figures 1-2); and
a holding unit (61-65) disposed in a sheet discharge path below the discharge port and configured to move between a holding position (shown in figure 2) in which the holding unit holds the sheet and a releasing position (shown in figure 7) in which the holding unit releases the sheet.
As to claim 8, Hayashi teaches wherein, in a case where the sheet has a length less than or equal to a predetermined length, the sheet discharged from the discharge port is stacked on the stacking portion while the holding unit holds the leading end of the sheet (see figures 7-11 and paragraph [0081]).
As to claim 9, Hayashi teaches further comprising a detection unit (70) configured to detect a conveyance amount of the sheet conveyed by the conveyance unit (paragraph [0065]).
As to claim 10, Hayashi teaches wherein the holding unit holds the sheet based on the conveyance amount detected by the detection unit (paragraphs [0070]-[0071] and [0080]-[0081]).
As to claim 11, Hayashi teaches a method for a printing apparatus (figures 1-2) having a conveyance unit (25), a print unit (31), a discharge port (14a), a stacking portion (50) located below the discharge port (figures 1-2), and a holding unit (61-65) disposed in a sheet discharge path below the discharge port (figures 1-2), the method comprising:
conveying, via the conveyance unit (25), a sheet in a conveyance direction (paragraph [0049]);
performing printing, via the print unit (31), on the sheet conveyed in the conveyance direction by the conveyance unit (paragraphs [0049]-[0050]);
discharging the sheet printed by the print unit from the discharge port (14a; paragraph [0048]);
stacking, via the stacking portion (50), the sheet discharged from the discharge port in a state where a leading end of the sheet is directed to an upstream side in the conveyance direction (paragraphs [0053] and [0057]); and
moving the holding unit (61-65) between a holding position in which the holding unit holds the sheet (shown in figure 2) and a releasing position in which the holding unit releases the sheet (shown in figure 7).
As to claim 12, Hayashi teaches a non-transitory computer-readable storage medium (paragraphs [0074]-[0075]) storing a program to cause a computer to perform a method for a printing apparatus (figures 1-2) having a conveyance unit (25), a print unit (31), a discharge port (14a), a stacking portion (50) located below the discharge port (figures 1-2), and a holding unit (61-65) disposed in a sheet discharge path below the discharge port (figures 1-2), the method comprising:
conveying, via the conveyance unit (25), a sheet in a conveyance direction (paragraph [0049]);
performing printing, via the print unit (31), on the sheet conveyed in the conveyance direction by the conveyance unit (paragraphs [0049]-[0050]);
discharging the sheet printed by the print unit from the discharge port (14a; paragraph [0048]);
stacking, via the stacking portion (50), the sheet discharged from the discharge port in a state where a leading end of the sheet is directed to an upstream side in the conveyance direction (paragraphs [0053] and [0057]); and
moving the holding unit  (61-65)between a holding position in which the holding unit holds the sheet (shown in figure 2) and a releasing position in which the holding unit releases the sheet (shown in figure 7).

Claims 1-3, 5-8 and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kasuya et al. (4,961,091).
As to claim 1, Kasuya et al. teaches a printing apparatus (figure 1) comprising:
a conveyance unit (6) configured to convey a sheet in a conveyance direction (column 1, lines 20-31);
a print unit (7) configured to perform printing on the sheet conveyed in the conveyance direction by the conveyance unit (column 1, lines 20-31);
a discharge port (comprising at least the nip between rollers 29 and 26) from which the sheet printed by the print unit is discharged (column 2, line 67-column 3, line 25);
a stacking portion (14) located below the discharge port and configured to stack the sheet discharged from the discharge port in a state where a leading end of the sheet is directed to an upstream side in the conveyance direction (figures 3-6); and
a holding unit (30) disposed in a sheet discharge path below the discharge port and configured to move between a holding position in which the holding unit holds the sheet and a releasing position in which the holding unit releases the sheet (column 4, lines 49-62 and column 6, lines 30-39).
As to claim 2, Kasuya et al. teaches further comprising an abutting portion (35) disposed on the upstream side of the stacking portion in the conveyance direction (figure 5) and on which the leading end of the sheet discharged from the discharge port is abutted (column 5, lines 21-41).
As to claim 3, Kasuya et al. teaches wherein the stacking portion includes a flapper (33) configured to be pivotable (column 5, lines 54-58) and a stacking path between the flapper and the abutting portion (figure 5).
As to claim 5, Kasuya et al. teaches wherein the holding unit includes an auxiliary roller (33) configured to be rotatable (column 5, lines 54-58) and a moving unit configured to move the auxiliary roller (column 5, lines 54-58).
As to claim 6, Kasuya et al. teaches wherein the holding unit includes a driving unit configured to rotationally drive the auxiliary roller (column 2, line 67-column 3, line 15).
As to claim 7, Kasuya et al. teaches wherein, in a case where the sheet has a length greater than a predetermined length, the driving unit rotationally drives the auxiliary roller to convey the sheet (column 3, lines 24-30, where the predetermined length is the minimum printable by the printer).
As to claim 8, Kasuya et al. teaches wherein, in a case where the sheet has a length less than or equal to a predetermined length, the sheet discharged from the discharge port is stacked on the stacking portion while the holding unit holds the leading end of the sheet (column 4, lines 49-62, where the predetermined length is the maximum length of sheet feedable).
As to claim 11, Kasuya et al. teaches a method for a printing apparatus (figure 1) having a conveyance unit (6), a print unit (7), a discharge port (comprising at least the nip between rollers 29 and 26), a stacking portion (14) located below the discharge port (figure 4), and a holding unit (30) disposed in a sheet discharge path below the discharge port (figure 4), the method comprising:
conveying, via the conveyance unit (6), a sheet in a conveyance direction (column 1, lines 20-31);
performing printing, via the print unit (7), on the sheet conveyed in the conveyance direction by the conveyance unit (column 1, lines 20-31);
discharging the sheet printed by the print unit from the discharge port (column 2, line 67-column 3, line 25);
stacking, via the stacking portion (14), the sheet discharged from the discharge port in a State where a leading end of the sheet is directed to an upstream side in the conveyance direction (figures 3-6); and
moving the holding unit (30) between a holding position in which the holding unit holds the sheet and a releasing position in which the holding unit releases the sheet (column 4, lines 49-62 and column 6, lines 30-39).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kasuya et al. (4,961,091) in view of Yoneyama et al. (US PGPub 2018/0244086 A1).
As to claim 4, Kasuya et al. teaches all of the limitations of the claimed invention, as noted above for claim 2, further comprising:
a first supply mechanism (holding 5 in figure 4) configured to supply a sheet to the conveyance unit (figure 4 and column 1, lines 20-31).
Kasuya et al. does not teach a second supply mechanism disposed below the first supply mechanism and configured to supply the sheet to the conveyance unit, wherein the abutting portion is located between the first supply mechanism and the second supply mechanism.
Yoneyama et al. teaches a first sheet supply mechanism (160) configured to supply a sheet to the conveyance unit (paragraph [0042]); a second supply mechanism (161) disposed below the first supply mechanism (figure 1B) and configured to supply the sheet to the conveyance unit (paragraph [0042]), wherein the abutting portion (184) is located between the first supply mechanism and the second supply mechanism (figures 1B, 10, and 16B; note that in combination it is considered that the second supply mechanism is added below the structure holding 5 in figure 4 of Kasuya et al. and therefore the abutting portion 35 positioned as claimed and taught by Yoneyama et al.).
It would have been obvious to one skilled in the art before the effective filing date to modify Kasuya et al. to have a second supply mechanism disposed below the first supply mechanism and configured to supply the sheet to the conveyance unit, wherein the abutting portion is located between the first supply mechanism and the second supply mechanism as taught by Yoneyama et al. because it allows the provisioning of extra paper or a different type of paper allowing the finished product to be made to the user’s specification with predictable results.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US PGPub 2017/0050451 A1) in view of Tamaki (US PGPub 2009/0127770 A1).
As to claim 5, Hayashi teaches all of the limitations of the claimed invention, as noted above for claim 1, except wherein the holding unit includes an auxiliary roller configured to be rotatable and a moving unit configured to move the auxiliary roller. 
Tamaki teaches wherein the holding unit (4,6) includes an auxiliary roller (6) configured to be rotatable (paragraph [0037]) and a moving unit configured to move the auxiliary roller (paragraph [0033]).
It would have been obvious to one skilled in the art before the effective filing date to modify Hayashi to have wherein the holding unit includes an auxiliary roller configured to be rotatable and a moving unit configured to move the auxiliary roller as taught by Tamaki because it is another known holding member suitable for the purpose of holding the sheet as it is stacked (paragraph [0037[) with predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wakayama et al. (US PGPub 2016/0090262 A1), Ueyama et al. (US PGPub 20130277908 A1), and Bell (5,207,417) teach systems similar to the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/           Primary Examiner, Art Unit 2853